



EXECUTION COPY
AMENDMENT NO. 4
TO
SERIES 2012-VFN INDENTURE SUPPLEMENT
THIS AMENDMENT NO. 4 TO SERIES 2012-VFN INDENTURE SUPPLEMENT (this “Amendment”)
is made as of November 28, 2018, by and between Navistar Financial Dealer Note
Master Owner Trust II, a Delaware statutory trust (the “Issuing Entity”), and
Citibank, N.A., a national banking association, as indenture trustee (the
“Indenture Trustee”).
The Issuing Entity and the Indenture Trustee are parties to the Indenture, dated
as of November 2, 2011, as amended by Amendment No. 1, dated as of February 13,
2013 (as amended, the “Indenture”), and the related Series 2012-VFN Indenture
Supplement, dated as of August 29, 2012, as amended by Amendment No. 1, dated as
of September 13, 2013, by Amendment No. 2, dated as of January 26, 2015, and by
Amendment No. 3, dated as of May 31, 2017 (as amended, the “Series 2012-VFN
Indenture Supplement”). The Issuing Entity and the Indenture Trustee have agreed
to amend the 2012-VFN Indenture Supplement pursuant to Section 10.02 of the
Indenture in the manner set forth herein. Capitalized terms used herein but not
otherwise defined have the meanings set forth in the Series 2012-VFN Indenture
Supplement.
1.
Amendments. Section 1.01 of the Series 2012-VFN Indenture Supplement is hereby
amended by deleting the definition of Series 2012-VFN Subordinated Seller’s
Interest Factor and replacing in with the following:

“Series 2012-VFN Subordinated Seller’s Interest Factor” means 23.50%.
2.
Miscellaneous. As amended by this Amendment, the Series 2012-VFN Indenture
Supplement is in all respects ratified and confirmed and the Series 2012-VFN
Indenture Supplement as so amended by this Amendment shall be read, taken and
construed as one and the same instrument. This Amendment may be executed in two
or more counterparts (and by different parties on separate counterparts), each
of which shall be an original, but all of which together shall constitute one
and the same instrument. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, without reference to
the conflict of law provisions thereof or any other jurisdiction, other than
Section 5-1401 and Section 5-1402 of the New York General Obligations Law, and
the obligations, rights and remedies of the parties hereunder shall be
determined in accordance with such laws.



3.
Limitation of Owner Trustee Liability. Notwithstanding anything to the contrary,
this Amendment has been signed by Deutsche Bank Trust Company Delaware, not in
its individual capacity but solely in its capacity as Owner Trustee on behalf of
the Issuing Entity. Each of the representations, undertakings and agreements
herein made on the part of the Issuing Entity is made and intended not as a
personal representation, undertaking or agreement by Deutsche Bank Trust Company
Delaware, but is made for the purpose of binding only the Issuing Entity. In no
event shall Deutsche Bank Trust Company Delaware have any personal liability for
the representations, warranties, covenants, agreement or other obligations of
the Issuing Entity hereunder or in any Notes, certificates, notices or
agreements delivered pursuant hereto, as to all of which recourse shall be had
solely to the assets of the Issuing Entity.



4.
Rights of the Indenture Trustee. The Indenture Trustee shall be afforded the
same rights, protections, immunities and indemnities as are set forth in the
Indenture as if specifically set forth herein. The Indenture Trustee shall not
be responsible for and makes no representation as to the validity or adequacy of
this Amendment and is not responsible for any statement made herein. The
Administrator hereby certifies that all of the conditions precedent for the
making of this Amendment have been complied with.



[signatures on next page]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to
Series 2012-VFN Indenture Supplement to be duly executed by their respective
officers as of the date first written above.
NAVISTAR FINANCIAL DEALER NOTE MASTER OWNER TRUST II,
as Issuing Entity
By:
DEUTSCHE BANK TRUST COMPANY DELAWARE, as Owner Trustee and not in its individual
capacity
 
 
By:
/s/ Susan Barstock
Name:
Susan Barstock
Title:
Attorney-in-fact
 
 
By:
/s/ Robin Durant
Name:
Robin Durant
Title:
Attorney-in-fact
 
 
CITIBANK, N.A., as Indenture Trustee and not in its individual capacity
 
 
By:
/s/ Cirino Emanuele
Name:
Cirino Emanuele
Title:
Senior Trust Officer





--------------------------------------------------------------------------------





The undersigned hereby (a) acknowledge that Bank of America, National
Association, New York Life Insurance Company and New York Life Insurance and
Annuity Corporation, in their respective capacities as Managing Agents, own 100%
of the Series 2012-VFN Notes and that Bank of America, National Association, New
York Life Insurance Company and New York Life Insurance and Annuity Corporation
are the Managing Agents under the Note Purchase Agreement, (b) acknowledge
receipt of notice of this Amendment No. 4 to Series 2012-VFN Indenture
Supplement and (c) consent to the execution thereof:


BANK OF AMERICA, NATIONAL ASSOCIATION,
as Administrative Agent
 
 
By:
/s/ Carl W. Anderson
Name:
Carl W. Anderson
Title:
Managing Director
 
 
BANK OF AMERICA, NATIONAL ASSOCIATION,
as the Managing Agent
for the Bank of America Purchaser Group
 
 
 
 
By:
/s/ Carl W. Anderson
Name:
Carl W. Anderson
Title:
Managing Director
 
 
BANK OF AMERICA, NATIONAL ASSOCIATION,
as the Committed Purchaser
for the Bank of America Purchaser Group
 
 
By:
/s/ Carl W. Anderson
Name:
Carl W. Anderson
Title:
Managing Director





--------------------------------------------------------------------------------





NEW YORK LIFE INSURANCE COMPANY,
as the Managing Agent for the NY Life Purchaser Group
 
 
By:
/s/ Scott R. Seewald
Name:
Scott R. Seewald
Title:
Vice President
 
 
NEW YORK LIFE INSURANCE COMPANY,
as the Committed Purchaser for the NY Life Purchaser Group
 
 
 
 
By:
/s/ Scott R. Seewald
Name:
Scott R. Seewald
Title:
Managing Director





--------------------------------------------------------------------------------







NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION,
as the Managing Agent for the NYLIAC Purchaser Group
 
By: NYL INVESTORS LLC,
its Investment Manager
 
 
By:
/s/ Scott R. Seewald
Name:
Scott R. Seewald
Title:
Managing Director
 
 
NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION,
as the Committed Purchaser for the NYLIAC Purchaser Group
 
 
By: NYL INVESTORS LLC,
its Investment Manager
 
 
 
 
By:
/s/ Scott R. Seewald
Name:
Scott R. Seewald
Title:
Managing Director





--------------------------------------------------------------------------------





With respect to Section 4 of this Amendment, agreed to by:
NAVISTAR FINANCIAL CORPORATION,
as Administrator
 
By:
/s/ Petrina Rauzi
Name:
Petrina Rauzi
Title:
Vice President and Treasurer





